Citation Nr: 1012658	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  06-36 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD) and, if so, whether 
service connection is warranted.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1970 to December 
1971 and served in Vietnam from March 1971 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

A hearing was held on September 3, 2009, in Waco, Texas, 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering 
the determination in this case.  A transcript of the hearing 
is in the claims file.  During the hearing, the appellant 
submitted additional evidence to the Board, along with a 
written waiver of initial RO review of this evidence.  See 
38 C.F.R.                  § 20.1304 (2009).

The record reveals that the Veteran specifically submitted a 
claim of entitlement to service connection for PTSD.  
However, the Board has included the issue as to whether new 
and material evidence has been presented to reopen a claim 
of entitlement to service connection for a psychiatric 
disability in light of Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (holding that when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled).  

As will be discussed in greater detail below, the Veteran's 
claim of entitlement to service connection for PTSD has been 
reopened on the basis of new and material evidence; however, 
additional development is necessary prior to adjudication of 
the claim for service connection.  Therefore, the issues of 
entitlement to service connection for PTSD and whether new 
and material evidence has been presented to reopen a claim 
of entitlement to service connection for a psychiatric 
disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The February 1987 rating decision and the November 1994 
Board decision are final.  

2.  The evidence received since the November 1994 Board 
decision, by itself or in conjunction with previously 
considered evidence, does relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for PTSD.


CONCLUSIONS OF LAW

1.  The decisions which denied the claim for service 
connection for PTSD are final.        38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 20.1100, 20.1103 (2009).

2.  The evidence received subsequent to the November 1994 
Board decision is new and material and the claim for service 
connection for PTSD is reopened.                   38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The law provides that the United States Department of 
Veterans Affairs (VA) has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.              
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court 
held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA 
must notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit sought by the claimant.  The duty to 
notify requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that 
element or elements required to establish service connection 
that were found insufficient in the previous denial.

In the decision below, the Board has reopened the Veteran's 
claim for service connection for PTSD and, therefore, 
regardless of whether the requirements of Kent have been met 
in this case, no harm or prejudice to the appellant has 
resulted.  Thus, the Board concludes that the current laws 
and regulations as they pertain to new and material evidence 
have been complied with, a defect, if any, in providing 
notice and assistance to the Veteran was at worst harmless 
error in that it did not affect the essential fairness of 
the adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

LAW AND ANALYSIS

New and Material Evidence

The Veteran's claim for service connection for PTSD was 
previously denied by a February 1987 rating decision.  The 
Veteran was provided notification of his appellate and 
procedural rights and did not appeal the decision.  
Therefore, the decision is final.  38 C.F.R. § 20.1103.  
Thereafter, the Veteran filed a claim to reopen his claim 
for service connection for PTSD and the RO denied the claim 
in an August 1991 rating decision.  The Veteran appealed the 
decision and the Board denied the Veteran's claim in a 
November 1994 decision.   Therefore, the November 1994 Board 
decision is final.  See 38 C.F.R. § 20.1100.  

The Veteran submitted a claim to reopen his claim for 
service connection for entitlement to PTSD in March 2005.  

 Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R.          § 3.156(a).  The Court has held that when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA 
must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  Further, the Court has also held that in order 
to reopen a previously and finally disallowed claim there 
must be new and material evidence presented since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) 
(overruled on other grounds). 

For claims filed on or after August 29, 2001, 38 C.F.R. § 
3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,628, 45,630 (August 29, 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence on file at the time of the last denial in 
November 1994 consists of the service treatment records, 
personnel records, VA treatment records, the January 1987 
psychiatric examination, the Veteran's wife's statements, a 
statement from a friend, the July 1992 psychiatric 
examination, and the Veteran's statements.  The November 
1994 Board decision denied the Veteran's claim for service 
connection for PTSD as there was no evidence that the 
Veteran participated in combat during his service in Vietnam 
and the Veteran did not have PTSD that was attributable to 
his military service.  

As the previous denial of service connection was premised on 
a finding that there was no evidence that the Veteran 
participated in combat and there was no evidence that the 
Veteran had PTSD that was related to his military service, 
for evidence to be new and material, (i.e., relating to 
unestablished facts necessary to substantiate the claims and 
raising a reasonable possibility of substantiating the 
claims), the evidence would have to tend to show that the 
Veteran participated in combat and/or that he had PTSD that 
was related to his military service.    

The evidence associated with the claims file subsequent to 
the November 1994 Board decision includes VA treatment 
records, private treatment records, and the Veteran's 
statements and hearing testimony.  The Board has thoroughly 
reviewed the evidence associated with the claims file 
subsequent to the November 1994 Board decision and finds 
that this evidence constitutes new and material evidence 
which is sufficient to reopen the previously denied claim 
for service connection for PTSD.  In particular, the Board 
finds that the VA treatment records are material.  The VA 
treatment records show that the Veteran's diagnosis of PTSD 
has been related to military sexual trauma and combat.  See 
August 2009 VA treatment record.  Therefore, as the VA 
treatment records show that the Veteran's diagnosis of PTSD 
has been related to military service, the Board finds that 
new and material evidence has been presented to reopen the 
Veteran's previously denied claim for service connection for 
PTSD.  However, as is discussed below, the Board is of the 
opinion that further development is necessary before the 
merits of the Veteran's claim can be adjudicated.






ORDER

New and material evidence having been submitted, the claim 
of entitlement to service connection for PTSD, is reopened, 
and to this extent only, the appeal is granted.


REMAND

Reason for Remand:  For additional development and 
notification.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate 
a claim and requires VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009).  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2009).

With regard to the second PTSD element, that of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually varies depending on whether it 
can be determined that the Veteran "engaged in combat with 
the enemy." 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
3.304(d) (2009).  If it is determined through military 
citation or other supportive evidence that a Veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the Veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence 
as to their actual occurrence and no further development or 
corroborative evidence will be necessary.  38 C.F.R. § 
3.304(f) (2009).

In this case, the Board recognizes the RO's attempts to 
verify the Veteran's alleged stressors.  The record shows 
that the Veteran completed a PTSD questionnaire and provided 
several stressors.  First, the Veteran stated that he 
witnessed a fellow serviceman, with the last name "[redacted]" 
killed during combat in Vietnam.  The RO conducted a search 
and determined that there were two servicemen with the last 
name of "[redacted]" who were killed in Vietnam.  However, the 
Veteran was not present at the time of these deaths.  In 
addition, the Veteran reported that he was exposed to combat 
during his service in Vietnam.  Specifically, he stated that 
he served with the Third Marine Amphibious Brigade of the 
Third Reconnaissance operation and was fired upon by the 
enemy.  He provided the dates of his stressor as having 
occurred during the time period of January 6, 1971 to 
January 20, 1971.  However, the personnel records show that 
the Veteran was in Vietnam from March 1971 to May 1971.  
Therefore, the RO determined that the Veteran did not submit 
sufficient information to confirm the stressor or send the 
information to JSRRC.  See August 2006 formal finding.  

However, at the September 2009 hearing, the Veteran provided 
further details regarding his experiences in Vietnam.  He 
stated that he served in combat during his service in 
Vietnam from March 1971 to May 1971.  He stated that his 
unit was subject to mortar attacks and fire fights.  The 
Veteran provided his unit information during the hearing as 
well.  In this respect, the Veteran's representative stated 
that the Veteran served with the F Company, 2nd Battalion, 7th 
Marines Division.  However, the personnel records show that 
the Veteran was assigned to this company when he was 
stationed at Camp Pendleton in California.  In fact, the 
personnel records show that the Veteran was assigned to 
Company D, 3rd Reconnaissance Battalion, 3rd Marines Division 
during his service in Vietnam.  In any event, the Board 
finds that sufficient information has been submitted to 
search the Veteran's unit history for evidence of mortar 
attacks and fire fights.  A denial of service connection for 
PTSD because of an unconfirmed stressor is improper unless 
the Veteran has failed to provide the basic information 
required to conduct research, or the U.S. Army Joint Service 
Records Research Center (JSRRC), National Archives and 
Records Administration (NARA), or the Marine Corps, as 
appropriate, has confirmed that the stressor cannot be 
verified.  If the JSRRC, NARA, or the Marine Corps requests 
a more specific description of the stressor in question, the 
Veteran should immediately be asked to provide the necessary 
information.  See VA Adjudication Procedure Manual M21-1MR, 
Part III, Subpart iv., Ch. 4, Section H, part 32(k) (Aug. 1, 
2006); VA Adjudication Procedure Manual M21-1MR, Part III, 
Subpart ii, Ch. 1, Section D, part 15(l) (Sept. 29, 2006).  
As the Veteran has now provided more specific information 
about an alleged PTSD stressor, consisting of mortar attacks 
and fire fights during the period of March 1971 to May 1971 
in Vietnam, the Board finds that further efforts to 
corroborate the stressor should be undertaken.

In addition, the Board observes that the Veteran contended 
at his hearing that his friend with the last name "[redacted]" 
did not die, but was injured in Vietnam.  A May 1971 
personnel record shows a roster of servicemen including the 
Veteran and PFC [redacted].  As a result, the Board finds that 
the RO should make attempts to determine if a serviceman 
with the last name "[redacted]" was injured during the Veteran's 
service in Vietnam from March 1971 to May 1971.  

The Veteran has also contended that his PTSD is related to 
military sexual trauma that he experienced during service.  
See August 2005 statement.  There are special development 
procedures that pertain to the processing of claims of 
entitlement to service connection for PTSD based on personal 
assault.  VA has special evidentiary development procedures.  
Specifically, 38 C.F.R. § 3.304(f)(3) provides: If a PTSD 
claim is based on in-service personal assault, evidence from 
sources other than the Veteran's service records may 
corroborate the Veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
Records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that 
may be found in the sources.  Examples of behavior changes 
that may constitute credible evidence of a stressor include, 
but are not limited to: Request for transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavioral changes.  VA will not deny a 
PTSD claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the Veteran's service records or evidence 
of behavioral changes may constitute credible supporting 
evidence of the stressor in allowing him the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.

The Veteran in this case has not received the required 
notice.  Therefore, the AMC/RO must provide the Veteran with 
notice of the evidence necessary to corroborate a stressor 
during service to support his claim for PTSD on the basis of 
personal assault, pursuant to 38 C.F.R. § 3.304(f).  

Finally, the Board observes that the Veteran specifically 
filed a claim for service connection for PTSD.  In Clemons 
v. Shinseki, 23 Vet. App. 1 (2009), the Board denied a claim 
for service connection for PTSD where the Veteran 
specifically requested service connection for PTSD, but the 
medical record also included diagnoses of an anxiety 
disorder and a schizoid disorder.  The Board narrowly 
construed the claim and denied upon the absence of a current 
diagnosis.  The United States Court of Appeals for Veterans 
Claims (Court), in vacating the Board's decision, pointed 
out that a claimant cannot be held to a "hypothesized 
diagnosis - one he is incompetent to render" when 
determining what his actual claim may be.  The Court further 
noted that the Board should have considered alternative 
current conditions within the scope of the filed claim.  Id.  

The Board has preliminarily reviewed the case at hand and 
finds that Clemons is applicable here.  Notably, while the 
claim was adjudicated by the RO as PTSD, the Veteran has 
also been diagnosed with panic disorder and major depressive 
disorder.  See VA treatment records.  As indicated under 
Clemons, these other diagnoses are to be considered as part 
of the underlying claim.  To date, however, the RO has not 
adjudicated this claim so broadly as to include a 
psychiatric disability.  In this respect, the record reveals 
that the Veteran was denied service connection for a 
psychiatric disability in the February 1987 and May 1996 
rating decisions.  The Veteran did not appeal the decisions 
and, therefore, the decisions are final.  38 C.F.R. 
§ 20.1103.  The RO has not provided adequate notification 
addressing the evidence necessary to reopen a claim of 
service connection for a psychiatric disability.  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen a claim and notify the claimant of 
the evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, corrective notification action, as well 
as further adjudication, is needed.  38 C.F.R. §§ 3.159(b), 
19.9.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be sent appropriate 
notification under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), which includes 
an explanation as to the bases for prior 
denial of service connection for a 
psychiatric disability, and a description 
of the evidence necessary to substantiate 
that element required to establish service 
connection that was found insufficient in 
the previous denial, in accordance with 
Kent.

2.  The Veteran should be notified that 
in-service personal assault may be 
corroborated by evidence from sources 
other than the service records, as defined 
in 38 C.F.R.          § 3.304(f)(3).  All 
specific examples of alternative sources 
of evidence listed in 38 C.F.R. § 
3.304(f)(3) must be included in the 
notification to the Veteran.  

3.  The AMC/RO should attempt to verify 
the Veteran's alleged stressor of mortar 
attacks and fire fights from March 1971 to 
May 1971 and the Veteran's report of the 
serviceman with the last name "[redacted]" 
being injured from the period of March 
1971 to May 1971.  The AMC/RO should 
follow the stressor verification 
procedures for the JSRRC.  A search of 
unit and organizational histories should 
be consulted in an effort to verify the 
stressors.  If the AMC/RO is unable to 
verify a claimed stressor, the AMC/RO must 
request confirmation of its negative 
findings from the JSRRC before denying 
service connection.  The negative response 
to this request should be noted in writing 
and associated with the claims file.

4.  Following the receipt of a response, 
the RO should prepare a report detailing 
the nature of any stressor which it has 
determined is established by the record as 
having occurred.  If no stressor has been 
verified, the RO should so state in its 
report.  This report is then to be added 
to the claims folder.

5.  If, and only if, an alleged stressor 
is verified, the Veteran should be 
scheduled for a VA psychiatric 
examination.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed, and should 
include psychological testing including 
PTSD sub scales.  The AMC/RO should 
provide the examiner a summary of any 
verified stressor, and the examiner must 
be instructed that only this event may be 
considered for the purpose of determining 
whether exposure to an in-service stressor 
has resulted in PTSD.  The examiner should 
review the Veteran's service treatment 
records and then diagnose the Veteran with 
all applicable acquired psychiatric 
disorders, to include PTSD.  The examiner 
should then state whether it is at least 
as likely as not that any acquired 
psychiatric disorder, to include PTSD, is 
causally or etiologically related to the 
Veteran's active service.

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2009), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

6.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.


The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


